Per Curiam:

This is a suit by W. T. Hobbs to obtain a divorce from Sarah A. Hobbs and an equitable division of the property. She filed a cross-petition asking for a divorce on account of the default of the husband, and this the court granted. W. T. Hobbs was awarded $700 as his share of. the accumulated property, the title of which stood in the name of Mrs. Hobbs, and the award was made a lien upon the property. He makes no complaint that a divorce was granted to the wife, but it is insisted that he was not given a fair share of the property. It appears that the property was acquired and preserved largely through her labor and management. While the area of the property is considerable, its location is not desirable and the rentals derived from it are uncertain and not large. To pay the judgment of $700 awarded to him considerable of the property must be sold, and when the difficulty in finding tenants and the unprofitable character of the property are considered the disparity in the shares allotted may not be great. He has an insurance policy of $2000 which was • assigned to a relative to pay for his maintenance during his life, and he also has a pénsion from the government. In view of the fact that the divorce was granted because of his *832wrong, and also of the way in which the property was acquired, and considering further the superior opportunities of the trial court to measure the rights of the parties and fairly divide the property, we do not feel justified in disturbing the distribution that was made.
The judgment is affirmed.